
	
		I
		111th CONGRESS
		1st Session
		H. R. 3171
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To help stabilize and restore the economy by providing
		  for greater access to credit for the underbanked, the unbanked, and consumers
		  with low credit scores through the establishment of bridging bank depository
		  institutions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bridging Bank to Recovery Act of
			 2009.
		2.Findings and
			 purposes
			(1)FindingsThe
			 Congress finds that—
				(A)the current
			 financial crisis has had a disproportionate impact on the underbanked, the
			 unbanked and consumers with credit scores at or below 660;
				(B)the underbanked,
			 the unbanked and consumers with credit scores at or below 660 already have
			 extreme difficulty gaining access to comprehensive banking services, including
			 access to appropriate credit;
				(C)the underbanked,
			 the unbanked, consumers with credit scores at or below 660 and the United
			 States economy would benefit from programs that provide a means by which the
			 underbanked, the unbanked and consumers with credit scores at or below 660
			 could be transitioned into mainstream banking;
				(D)developing
			 programs to assist consumers with credit scores at or below 660 rehabilitate
			 their credit scores and gain a greater understanding of the credit process
			 would benefit this consumer group and assist in stabilizing and restoring the
			 United States economy;
				(E)assisting
			 consumers with credit scores at or below 660 stay in their homes and avoid
			 foreclosures which would significantly reduce the number of foreclosures and
			 thereby assist in stabilizing and restoring the current housing market;
				(F)while many
			 traditional banks have programs targeted towards transitioning the underbanked
			 and the unbanked into mainstream banking, only a limited number of banks have
			 programs designed to assist consumers with credit scores at or below
			 660;
				(G)consumers with
			 credit scores at or below 660 have substantially increased due to economic
			 conditions, and the capacity of these consumers to manage their financial
			 obligations has worsened;
				(H)there is a need to
			 create a financial institution whose primary purpose is to assist the
			 underbanked, the unbanked and consumers with credit scores at or below 660;
			 and
				(I)the new financial
			 institution could become a bridge by which the underbanked, the unbanked and
			 consumers with credit scores at or below 660 gain greater access to credit and
			 other financial services and build or rebuild their credit history and credit
			 scores in order to become a more integral part of the financial mainstream and
			 contribute more to the economic growth of the United States.
				(2)PurposeThe
			 purpose of this Act is to create a bridging bank depository institution as a
			 special purpose financial institution primarily dedicated to serving the
			 underbanked and the unbanked consumers and consumers with credit scores at or
			 below 680, enabling those consumers to more easily transition to or back to the
			 financial mainstream through a program of comprehensive banking services,
			 including, but not limited to, access to credit products, financial and credit
			 training, loan restructurings and other tailored financial products and
			 services designed to meet the needs of such consumers.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Appropriate
			 banking agencyThe term appropriate banking agency
			 means any appropriate Federal banking agency and State bank supervisor (as such
			 terms are defined in section 3 of the Federal Deposit Insurance Act) and, in
			 the case of any insured credit union, the National Credit Union Administration
			 Board.
			(2)Bridging bank
			 depository institution
				(A)In
			 generalThe term bridging bank depository
			 institution means a de novo bank chartered by the Comptroller of the
			 Currency, a de novo savings association chartered by the Director of the Office
			 of Thrift Supervision, a de novo insured credit union chartered by the National
			 Credit Union Administration or a de novo bank chartered by a State bank
			 supervisor created pursuant to this Act that—
					(i)has
			 a primary mission of providing a comprehensive array of financial services to
			 the underbanked, the unbanked and consumers with credit scores at or below 680
			 in order to provide a vehicle to transition consumers into the financial
			 mainstream;
					(ii)serves as a
			 vehicle for providing access to credit products predominately to consumers with
			 a credit score at or below 680;
					(iii)provides
			 financial and credit training, loan restructurings and other tailored financial
			 products and services designed to meet their needs;
					(iv)provides a full
			 range of financial products and services (including, but not limited to,
			 traditional retail products such as savings and debit products, credit products
			 such as mortgage loans, automobile loans, credit cards and bill payment
			 services as well as specialized services such as home repair, weatherization
			 and energy efficient upgrades) to meet the needs of the underbanked, the
			 unbanked and consumers with credit scores at or below 680;
					(v)provides programs
			 designed to assure financial literacy and product-based, individualized
			 financial education such as budgeting, financial planning, the mortgage process
			 and financial disclosures, the credit scoring process, communications with
			 financial institutions and rights of obligations of borrowers and
			 lenders;
					(vi)provides savings
			 and other deposits and deposit products to the underbanked, the unbanked,
			 consumers with a credit score of 680 or below and a broader range of customers
			 the interest on which is free from Federal income tax; and
					(vii)has limits
			 placed on its profits equal to a 20 percent return on equity (on a generally
			 accepted accounting principles basis) per annum, and returns excess profits to
			 decrease the costs of loans and other financial products and services for the
			 underbanked, the unbanked and consumers with credit scores at or below
			 680.
					(B)ExceptionsNo
			 entity may be treated as a bridging bank depository institution for purposes of
			 this Act unless the entity is—
					(i)is
			 either an insured depository institution or an insured credit union; and
					(ii)is
			 a member of a Federal Reserve bank or is a depository institution (as defined
			 in section 19(b)(1)(A) of the Federal Reserve Act).
					(3)Included
			 termsThe terms insured depository institution,
			 national bank, savings association, and
			 State bank have the same meaning as in section 3 of the Federal
			 Deposit Insurance Act.
			(4)Insured credit
			 unionThe term insured credit union has the same
			 meaning as in section 101(7) of the Federal Credit Union Act.
			(5)UnbankedThe
			 term unbanked means individuals or families who do not have an
			 account with an insured depository institution or an insured credit union or a
			 transaction account with a money market mutual fund or brokerage firm.
			(6)UnderbankedThe
			 term underbanked means individuals or families who have a
			 deposit account with an insured depository institution or an insured credit
			 union and have limited or no ability to access nondepository services from
			 insured depository institutions or insured credit unions.
			4.Chartering of
			 bridging bank depository institutions
			(a)De novo bridging
			 bankOnly de novo bridging bank depository institutions may be
			 created pursuant to this Act. A de novo bridging bank depository institution
			 may become a bridging bank depository institution by obtaining a charter as
			 such from its appropriate banking agency.
			(b)Licensing
			 requirementsAny person desiring to establish a bridging bank
			 depository institution shall submit an application and obtain prior appropriate
			 banking agency approval.
			(c)ScopeThis
			 section describes the procedures and requirements governing appropriate banking
			 agency review and approval of an application to establish a bridging bank
			 depository institution.
			(d)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)ControlThe
			 term control has the same meaning as in section 2 of the Bank
			 Holding Company Act.
				(2)Final
			 approvalThe term final approval, in connection
			 with a bridging bank depository institution, means the appropriate banking
			 agency action issuing a charter certificate and authorizing a bridging bank
			 depository institution to open for business.
				(3)Holding
			 companyThe term holding company means any company
			 that controls or proposes to control a bridging bank depository institution
			 whether or not the company is a bank holding company under the Bank Holding
			 Company Act of 1956.
				(4)Organizing
			 groupThe term organizing group or
			 organizer means 5 or more persons acting on their own behalf who
			 apply to the appropriate banking agency for a bridging bank depository
			 institution charter.
				(5)Preliminary
			 approvalThe term preliminary approval means a
			 decision by the appropriate banking agency permitting an organizing group to go
			 forward with the organization of the proposed bridging bank depository
			 institution.
				(6)Well
			 capitalizedThe term well capitalized, when used
			 in connection with a bridging bank depository institution means the bridging
			 bank depository institution—
					(A)has a total
			 risk-based capital ratio of 10 percent or greater;
					(B)has a Tier 1
			 risk-based capital ratio of 6 percent or greater;
					(C)has a leverage
			 ratio of 5 percent or greater; and
					(D)is not subject to
			 any written agreement, order, capital directive or prompt corrective action
			 directive from an appropriate banking agency.
					(e)Statutory
			 requirements
				(1)In
			 GeneralThe name of a proposed bridging bank depository
			 institution shall include the word bridge or
			 bridging. In determining whether to approve an application to
			 establish a bridging bank depository institution, the appropriate banking
			 agency shall verify that the proposed bridging bank depository institution has
			 complied with the requirements contained in this chapter, including the
			 following requirements. A bridging bank depository institution shall—
					(A)draft and file
			 articles of association, articles of incorporation, or other appropriate
			 organizational documents with the appropriate banking agency;
					(B)draft and file an
			 organization certificate containing specified information with the appropriate
			 banking agency;
					(C)ensure that all
			 capital stock is paid in prior to commencing business;
					(D)have at least five
			 elected directors; and
					(E)submit to the
			 appropriate banking agency for approval a business plan which, among other
			 things, provides in reasonable detail evidence of the knowledge, understanding
			 and experience of the board of directors of the bridging bank depository
			 institution and the senior management of the bridging bank depository
			 institution of the unique underwriting requirements not typically adequately
			 addressed by analytics and processes used for underwriting extensions of credit
			 for consumers with credit scores at or above 680 for initially extending credit
			 to the underbanked, the unbanked and consumers with credit scores at or below
			 680, and ongoing account management practices that take into account the
			 attributes of risks specific to a consumers group which has derogatory events
			 in its credit history and is likely to have subsequent derogatory events in its
			 efforts to graduate to a credit band with a higher credit score and better
			 credit profile.
					(2)Community
			 Reinvestment Act of 1977The appropriate banking agency shall
			 take into account a proposed bridging bank depository institution’s description
			 of how it will meet its Community Reinvestment Act of 1977 objectives in the
			 same way that a national bank is required to meet its Community Reinvestment
			 Act objectives.
				(3)Graduation
			 ProgramThe appropriate banking agency shall take into account a
			 proposed bridging bank depository institution’s program to develop and
			 implement a phased approach to moving consumers with credit scores at or below
			 680 from their current credit score into higher bands of credit scores and the
			 implementation of specialized policies and procedures, practices and technology
			 to encourage and support the success of the customer Graduation Program. The
			 Graduation Program shall include an education component which provides in
			 reasonable detail what a consumer shall do to move from 1 credit scoring band
			 to a higher credit scoring band, including providing opportunities for the
			 consumer to develop a favorable credit history with the bridging bank
			 depository institution.
				(f)Policy
				(1)In
			 generalThe marketplace is normally the best regulator of
			 economic activity, and competition within the marketplace promotes efficiency
			 and better customer service. Accordingly, the appropriate banking agency's
			 policy shall be to approve proposals to establish bridging bank depository
			 institutions that have a reasonable chance of success and that will be operated
			 in a safe and sound manner. It shall not be the policy of the appropriate
			 banking agency to ensure that a proposal to establish a bridging bank
			 depository institution is without risk to the organizers or to protect existing
			 institutions from healthy competition from a new bridging bank depository
			 institution.
				(2)Policy
			 considerationsIn evaluating an application to establish a
			 bridging bank depository institution, the appropriate banking agency shall
			 consider whether the proposed bridging bank depository institution—
					(A)has organizers who
			 are familiar with applicable Federal and State banking laws and regulations,
			 and the credit and training needs of the underbanked, the unbanked and
			 consumers with credit scores at or below 680;
					(B)has competent
			 management, including a board of directors, with ability and experience
			 relevant to the types of services to be provided, especially the ability and
			 experience to design and provide financial services to the underbanked, the
			 unbanked and consumers with credit scores at or below 680;
					(C)has minimum
			 capital of at least $10,000,000 and that is sufficient to support the projected
			 volume and type of banking business that focuses on the needs of the
			 underbanked, the unbanked and consumers with credit scores at or below
			 680;
					(D)can reasonably be
			 expected to achieve and maintain profitability within a reasonable time;
					(E)will be operated
			 in a safe and sound manner; and
					(F)will be well
			 capitalized for the first three years after opening for business.
					(g)Additional
			 factorsThe appropriate banking agency may also consider
			 additional factors listed in section 6 of the Federal Deposit Insurance Act,
			 including the risk to the Deposit Insurance Fund, and whether the proposed
			 bridging bank depository institution’s corporate powers are consistent with the
			 purposes of the Federal Deposit Insurance Act and this Act.
			(h)Appropriate
			 banking agency evaluationThe appropriate banking agency shall
			 evaluate as a whole a proposed bridging bank depository institution’s
			 organizing group and its business plan or operating plan. An organizing group
			 and its business plan or operating plan shall be stronger in markets where
			 economic conditions are marginal or competition is intense.
			(i)Organizing
			 group
				(1)In
			 generalStrong organizing groups generally include diverse
			 business and financial interests and community involvement. An organizing group
			 shall have the experience, competence, willingness, and ability to be active in
			 directing the proposed bridging bank depository institution’s affairs in a safe
			 and sound manner. The bridging bank depository institution’s initial board of
			 directors generally should be comprised of many, if not all, of the organizers.
			 The business plan or operating plan and other information supplied in the
			 application shall demonstrate an organizing group’s collective ability to
			 establish and operate a successful bridging bank depository institution in the
			 economic and competitive conditions of the market to be served. Each organizer
			 should be knowledgeable about the business plan or operating plan.
				(2)Management
			 selectionThe initial board of directors shall select competent
			 senior executive officers before the appropriate banking agency may grant final
			 approval. As a condition of the charter approval, the appropriate banking
			 agency shall have the right to object to and preclude the hiring of any
			 officer, or the appointment or election of any director, for a 2-year period
			 from the date the bridging bank depository institution commences
			 business.
				(j)Financial
			 resources
				(1)Each organizer
			 shall have a history of responsibility, personal honesty, and integrity.
			 Personal wealth is not a prerequisite to become an organizer or director of a
			 bridging bank depository institution.
				(2)Any financial or
			 other business arrangement, direct or indirect, between the organizing group or
			 other insider and the proposed bridging bank depository institution shall be on
			 nonpreferential terms.
				(k)Organizational
			 expensesOrganizers are expected to contribute time and expertise
			 to the organization of the bridging bank depository institution. Organizers
			 should not bill excessive charges to the bridging bank depository institution
			 for professional and consulting services or unduly rely upon these fees as a
			 source of income.
			(l)No contingency
			 feesA proposed bridging bank depository institution shall not
			 pay any fee that is contingent upon an appropriate banking agency decision.
			 Organizational expenses for denied applications are the sole responsibility of
			 the organizing group.
			(m)Business plan or
			 operating plan
				(1)In
			 general
					(A)Submission
			 requiredOrganizers of a proposed bridging bank depository
			 institution shall submit a business plan or operating plan that adequately
			 addresses the appropriate statutory and policy considerations. The plan shall
			 reflect sound banking principles and demonstrate realistic assessments of risk
			 in light of economic and competitive conditions in the market for serving the
			 underbanked, the unbanked and consumers with credit scores at or below
			 680.
					(B)Offsetting
			 deficienciesThe appropriate banking agency shall offset
			 deficiencies in 1 factor by strengths in 1 or more other factors so long as the
			 ability to serve the underbanked, the unbanked and consumers with credit scores
			 at or below 680 is the most important factor and entitled to the greatest
			 weight.
					(2)Earnings
			 prospectsThe organizing group shall submit pro forma balance
			 sheets and income statements as part of the business plan or operating
			 plan.
				(3)Management
					(A)Evaluation of
			 managerial abilityThe organizing group shall include in the
			 business plan or operating plan information sufficient to permit the
			 appropriate banking agency to evaluate the overall management ability of the
			 organizing group, especially the ability to provide financial services to the
			 underbanked, the unbanked, and consumers with credit scores at or below
			 680.
					(B)Agency objection
			 to proposed officer or directorThe organizing group may not hire
			 an officer or elect or appoint a director if the appropriate banking agency
			 objects to that person at any time prior to the date the bridging bank
			 depository institution commences business.
					(4)CapitalA
			 proposed bridging bank depository institution shall have initial capital of at
			 least $10,000,000.
				(5)Community
			 service
					(A)The business plan
			 or operating plan shall indicate the organizing group’s knowledge of and plans
			 for serving the underbanked, the unbanked and consumers with credit scores at
			 or below 680. The organizing group shall evaluate the banking needs of the
			 underbanked, the unbanked and consumers with credit scores at or below 680. The
			 business plan or operating plan shall demonstrate how the proposed bridging
			 bank depository institution responds to those needs consistent with the safe
			 and sound operation of the bridging bank depository institution.
					(B)As part of its
			 business plan or operating plan, the organizing group shall submit a statement
			 that demonstrates its plans to achieve Community Reinvestment Act
			 objectives.
					(C)Because community
			 support is important to the long-term success of a bridging bank depository
			 institution, the organizing group shall include plans for attracting and
			 maintaining community support.
					(6)Safety and
			 soundnessThe business plan or operating plan shall demonstrate
			 that the organizing group is aware of, and understands, Federal and State
			 banking laws and regulations, and safe and sound banking operations and
			 practices in the context of serving the needs of the underbanked, the unbanked
			 and consumers with credit scores at or below 680.
				(7)Procedures
					(A)Prefiling
			 meetingThe appropriate banking agency shall require a prefiling
			 meeting with the organizers of a proposed bridging bank depository institution
			 before the organizers file an application.
					(B)Business plan or
			 operating planAn organizing group shall file a business plan or
			 operating plan that addresses the requirements of the appropriate banking
			 agency.
					(C)Contact
			 personThe organizing group shall designate a contact person to
			 represent the organizing group in all contacts with the appropriate banking
			 agency. The contact person shall be an organizer and proposed director of the
			 new bridging bank depository institution or another person approved by the
			 appropriate banking agency.
					(8)Decision
			 notificationThe appropriate banking agency shall notify the
			 contact person in writing of its decision on an application.
				(9)Activities
					(A)EstablishmentBefore
			 the appropriate banking agency grants final approval, a proposed bridging bank
			 depository institution shall be established as a legal entity. A proposed
			 bridging bank depository institution may offer and sell securities prior to
			 appropriate banking agency preliminary approval of the proposed bridging bank
			 depository institution’s charter application, provided that the proposed
			 bridging bank depository institution has filed articles of association,
			 articles of incorporation, or other appropriate organizational documents, an
			 organization certificate, and a completed charter application and the proposed
			 bridging bank depository institution complies with the securities offering
			 regulations of the Comptroller of the Currency, 12, Code of Federal
			 Regulations, 16 and any applicable State securities law.
					(B)Election of
			 boardIn addition, the organizing group shall elect a board of
			 directors.
					(C)Public
			 offeringFor all capital obtained through a public offering a
			 proposed bridging bank depository institution shall use an offering circular
			 that complies with the securities offering regulations of the Comptroller of
			 the Currency, 12, Code of Federal Regulations, 16 and any applicable State
			 securities law.
					(D)CapitalA
			 bridging bank depository institution in organization shall raise its capital
			 before it commences business. Preliminary approval expires if a bridging bank
			 depository institution in organization does not raise the required capital
			 within 12 months from the date the appropriate banking agency grants
			 preliminary approval. Approval expires if the bridging bank depository
			 institution does not commence business within 18 months from the date the
			 appropriate banking agency grants preliminary approval.
					5.Limitation on
			 powers of appropriate banking agencyNotwithstanding any other law or regulation,
			 no bridging bank depository institution may be required to use risk weights or
			 other capital adequacy measures which make the bridging bank depository
			 institution unable to properly price its products and services or otherwise
			 serve the underbanked, the unbanked and consumers with credit scores at or
			 below 680, and no banking authority may require the use of risk weights or
			 capital adequacy measures for a bridging bank depository institution that makes
			 the bridging bank depository institution uncompetitive, makes its products and
			 services too expensive for the underbanked, the unbanked or consumers with a
			 credit score at or below 680 or otherwise prevents the bridging bank depository
			 institution from serving the underbanked, the unbanked and consumers with a
			 credit score at or below 680. Neither the Federal Deposit Insurance Corporation
			 nor the National Credit Union Administration Board shall discriminate in its
			 insurance premium charges against bridging bank depository institutions and
			 shall charge bridging bank depository institutions the same premium that it
			 would otherwise charge a traditional community bank or traditional credit
			 union, as appropriate, which does not serve the underbanked, the unbanked or
			 consumers with a credit score at 680 or below.
		6.Coordination and
			 promotion of the Community Reinvestment Act of 1977To strengthen the effectiveness of the
			 Community Reinvestment Act of 1977 and to encourage financial institutions
			 subject to the Community Reinvestment Act of 1977 to support the efforts of
			 bridging bank depository institutions, the appropriate banking agencies shall
			 grant the highest level of weighted Community Reinvestment Act of 1977 credit
			 to financial institutions subject to such Act in each case, as appropriate,
			 under the lending test where a loan is made to a bridging bank depository
			 institution, under the investment test where an investment is made in a
			 bridging bank depository institution, under the service test where a service is
			 provided to a bridging bank depository institution and under the community
			 development test when a donation is made to a bridging bank depository
			 institution.
		7.Additional powers
			 of a bridging bank depository institutionIn addition to the powers granted herein and
			 in any regulations issued by the appropriate banking agency, each bridging bank
			 depository institution shall have all the powers otherwise applicable to a
			 national bank, if the bridging bank depository institution is chartered by the
			 Comptroller of the Currency, to a savings association, if the bridging bank
			 depository institution is chartered by the Director of the Office of Thrift
			 Supervision, to an insured credit union, if the bridging bank depository
			 institution is chartered by the National Credit Union Administration, or to a
			 State bank, if the bridging bank depository institution is chartered by a State
			 bank supervisor, and, except as provided in this Act or in any regulations
			 issued pursuant to the authority granted in section 106, shall be subject to
			 the regulations otherwise applicable to such national bank, savings
			 association, insured credit union or State bank, as the case may be.
		8.Reports to the
			 CongressBefore the expiration
			 of the 120-day period beginning on the date of the first issuance of a charter
			 pursuant to this Act, and annually thereafter, each appropriate Federal banking
			 agency shall report to the appropriate committees of the Congress, with respect
			 to each such period—
			(1)an overview of
			 actions taken by each such Federal banking agency in furtherance of the
			 purposes of this Act;
			(2)an overview of
			 actions taken by bridging bank depository institutions to serve the needs of
			 the underbanked, the unbanked, and consumers with credit scores at or below
			 680;
			(3)a
			 description of the impact of the exercise of such authority on the financial
			 system, supported, to the extent possible, by specific data;
			(4)an analysis of the
			 effectiveness of the Graduation Program, including an analysis of any progress
			 made from 1 credit scoring band to a higher credit scoring band and the number
			 of consumers who moved from 1 credit scoring band to a higher credit scoring
			 band;
			(5)a
			 description of challenges that remain in the financial system for the
			 underbanked, the unbanked, and consumers with a credit score of 680 or below;
			 and
			(6)recommendations on
			 additional actions that should be taken to further the purposes of this
			 Act.
			9.Regulations
			(a)Regulations
			 RequiredBefore the end of
			 the 180-day period beginning on the date of the enactment of this Act, each
			 appropriate Federal banking agency, after consultation with each other
			 appropriate Federal banking agency, and public notice and an opportunity for
			 comment, shall prescribe regulations to carry out the purposes and provisions
			 of this chapter, including regulations for the chartering of bridging bank
			 depository institutions and prescribing the form and content of any application
			 to be filed with such appropriate Federal banking agency in connection
			 therewith.
			(b)Effective date
			 of regulationsThe regulations prescribed under subsection (a)
			 shall take effect not later than 1 month after the publication in final
			 form.
			(c)Expedited
			 ConsiderationEach appropriate Federal banking agency with
			 chartering authority shall expedite its consideration of applications for the
			 chartering of bridging bank depository institutions. The Federal Deposit
			 Insurance Corporation and the National Credit Union Administration Board shall
			 expedite its consideration of applications for deposit insurance with respect
			 to applications to form de novo bridging bank depository institutions. The
			 Board of Governors of the Federal Reserve System shall expedite its
			 consideration of membership to the Federal Reserve System by bridging bank
			 depository institutions.
			10.Corresponding
			 changes to internal revenue code of 1986
			(a)The Internal
			 Revenue Code of 1986 is amended by inserting after section 103 the following
			 new section:
				
					103A.Interest on
				bridging bank depository institution depositsInterest on savings and other interest
				bearing deposits paid by bridging bank depository institutions (within the
				meaning of the Bridging Bank to Recovery Act of 2009) shall be exempt from
				income taxation now or hereafter imposed by the United States or by any State,
				territorial, or local taxing
				authority.
					.
			(b)Section 108 of the
			 Internal Revenue Code of 1986 (relating to income from discharge of
			 indebtedness) is amended by adding at the end the following new
			 subsection:
				
					(l)Bridging bank
				depository institutions
						(1)In
				generalNotwithstanding
				section 61, income from the discharge of indebtedness in connection with the
				modification or repurchase of a subprime debt instrument shall not be included
				in gross income if a bridging bank depository institution (within the meaning
				of the Bridging Bank to Recovery Act of 2009) is the beneficial owner of such
				subprime debt instrument at the time of the modification or repurchase.
						(2)Subprime debt
				instrumentFor purposes of
				this subsection, the term subprime debt instrument shall be
				defined from time to time by the Financial Institutions Examination
				Council.
						(3)Authority to
				prescribe regulationsThe Secretary may prescribe such
				regulations as may be necessary or appropriate for purposes of applying this
				subsection.
						.
			(c)Section 1001 of
			 the Internal Revenue Code of 1986 (relating to the determination of amount of
			 and recognition of gain or loss) is amended by adding at the end the following
			 new subsection:
				
					(f)Bridging bank
				depository institutions
						(1)In
				generalA modification of the
				terms of a subprime debt instrument shall not result in a sale or other
				disposition of property within the meaning of this section if a bridging bank
				depository institution (within the meaning of the Bridging Bank to Recovery Act
				of 2009) is the beneficial owner of such subprime debt instrument at the time
				of the modification.
						(2)Subprime debt
				instrumentFor purposes of
				this subsection, the term subprime debt instrument shall be
				defined from time to time by the Financial Institutions Examination
				Council.
						.
			
